Citation Nr: 1547611	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

The Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part denied service connection for hypertension.  An original claim for benefits was received in September 2003.

In April 2015, the Board remanded this appeal to obtain private treatment records and for a VA examination to assist in determining the nature and etiology of the hypertension.  The Board is granting service connection for hypertension, and, as this constitutes a full grant of benefits sought, no discussion of compliance with the prior Board remand order is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The issue of a higher initial rating for posttraumatic stress disorder (PTSD) has been raised by the record in the July 2008 substantive appeal (on a VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  During service, the Veteran experienced elevated blood pressure, a symptom of hypertension, which was later confirmed with a diagnosis of hypertension.  

2.  The Veteran has experienced "continuous" symptoms of hypertension since service separation. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for hypertension.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Hypertension

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows that the Veteran has hypertension.  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  

For a chronic disease such as hypertension, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R § 3.303(b).  While the disease need not be diagnosed during service, it must be shown, by acceptable lay or medical evidence, that there were symptoms of the disease during that time.

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  While hypertension is not something capable of lay observation, lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is reporting a contemporaneous medical diagnosis or is describing symptoms at the time that supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran generally contends that hypertension began in service.  He believes that hypertension was caused by herbicide exposure.  See September 2003 application for compensation; July 2008 substantive appeal (on a VA Form 9).  

Initially, the Board finds that the Veteran has a current diagnosis of hypertension.  Note (1) to Diagnostic Code 7101 provides that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.  Diagnostic Code 7101 (2015).  In July 2015, the Veteran was afforded a VA examination, which confirmed a diagnosis of hypertension, which is treated by continuous medication.  Additionally, private treatment records indicate that the Veteran has been treated for hypertension by 
Dr. B.H. since 1995.  See October 2003 B.H. medical letter.  On a September 2003 application for compensation, the Veteran reported that he had been diagnosed with hypertension in March 1972 during the service discharge physical.  The Veteran is competent to report a diagnosis by a doctor.  See Jandreau, 492 F.3d at 1376-77.   

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran had continuous symptoms of hypertension since service.  Review of service treatment records demonstrate elevated blood pressure during service, with two blood pressure readings in July 1971 of 120/76 and 128/78, and at separation from active service of 130/80.  Continuing after service, while in the Reserves, the Veteran's blood pressure in December 1976 continued to be elevated, with three readings of 130/80, 128/70, 132/80.  See December 1976 service treatment records.  Reserve service treatment records again reflect that elevated blood pressure readings of 130/86 in December 1979.  

As indicated, on a September 2003 application for compensation, the Veteran reported that he had been diagnosed with hypertension in March 1972 during the service discharge physical, although there is no written diagnosis of hypertension until 1995.  An October 2003 letter from the Veteran's treating physician, B.H., states that he had treated the Veteran for hypertension since 1995. 

The evidence weighing against a finding of continuous post-service symptoms includes a July 2015 VA examination report, which reflects the opinion that the hypertension did not develop until many years after service, so it was less likely than not that the hypertension was incurred in or caused by service.  The Board finds this opinion to be of little probative value because the VA examiner did not address the fact of elevated blood pressure levels during active service and immediately after active service.  

Additionally, the Board notes that there are no treatment (medical) records addressing whether the Veteran continued to have elevated blood pressure between December 1979 and 1995 when the Veteran began treatment with Dr. B.H.  Nonetheless, lay evidence can be competent to support the presence of a claimed disability, both during and after service, even where not corroborated by contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Notwithstanding an absence of post-service treatment for hypertension until 1995, the Veteran has reported that he was diagnosed with hypertension in 1972, and other evidence of record reflects that the Veteran had symptoms of elevated blood pressure, which is a symptom of hypertension, during service and continuously following active service, including during Reserve service.  The elevated blood pressure readings are consistent with, and even suggestive of, hypertension that the Veteran reports was diagnosed in 1972. 

Resolving reasonable doubt on the question of whether the Veteran experienced "continuous" symptoms of hypertension after service separation, the Board finds that the evidence of record, both lay and medical, reflects that the Veteran has continuously had elevated blood pressure, a symptom of hypertension, which began during service.  As such, the criteria for presumptive service connection for hypertension under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for hypertension based on continuous post-service symptoms of hypertension have been met, all other direct and presumptive theories of service connection are rendered moot. 
  

ORDER

Service connection for hypertension is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


